Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
29, 2014.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-14-00299-CR

                        IN RE SAUL B. SERNA, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               179th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1390130

                         MEMORANDUM OPINION

      On April 21, 2014, relator Saul B. Serna filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator complains of his felony conviction for capital
murder, and seeks to compel the Honorable Kristin M. Guiney, judge of the 179th
District Court, Harris County, to grant an out-of-time new trial.

      Relator asserts that an out-of-time new trial should be granted because of
alleged witness tampering, the failure to hold a suppression hearing, the failure of a
witness to identify relator at trial, and ineffective assistance of counsel. Although
intermediate courts of appeals have jurisdiction in criminal matters, only the Court
of Criminal Appeals of Texas has jurisdiction to grant relief in a post-conviction
habeas corpus proceeding when there is a final felony conviction. Padieu v. Court
of Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117 (Tex. Crim. App. 2013) (orig.
proceeding) (per curiam); Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243
(Tex. Crim. App. 1991) (orig. proceeding). Therefore, this court does not have
jurisdiction. Accordingly, we dismiss relator’s petition for lack of jurisdiction.


                                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2